The Attorney General has received your letter wherein you ask, in effect, the following question: When funds, appropriated to the Oklahoma Conservation Commission under Section 3 of S.B. No. 121 (Laws 1979, c. 270, 3) are provided by the Commission to various conservation districts for use in flood control related projects, can such funds or a part thereof be used by any such district to procure the reconstruction of a bridge which must be removed in order that a flood drainage ditch can be constructed pursuant to such a project? S.B. No. 121 was signed into law on June 1, 1979. The Act appropriates funds to the Conservation Commission out of the General Revenue Fund for a variety of purposes. The appropriation in Section 3 of the Act is stated as follows: "There is hereby appropriated to the Oklahoma Conservation Commission, from any monies in the General Revenue Fund of the State Treasury, for the fiscal year ending June 30, 1978, not otherwise appropriated, the sum of One Hundred Twenty-Five Thousand Dollars ($125,000.00), or so much thereof as may be necessary for planning and works of improvement in problem flood areas of the state." With respect to your question, a conservation district, as a general rule, has the authority to perform or procure the performance of such construction work as is needed for a flood control or flood prevention project. This authority is found in 82 Ohio St. 1501-502 [82-1501-502] (1975), which states in part: "A. A conservation district and the directors thereof, in addition to the powers granted in other sections of this act, shall have the following powers: "7. To construct, improve, repair, operate and maintain such structures as may be necessary or convenient for the performance of any of the operations or activities authorized in this act." However, since the funds sought herein by a conservation district would come from the Conservation Commission and not directly from the Legislature or other source, the authority of a district to construct flood control related structures would be subject to the Commission's authority to control and regulate a district's expenditure of such funds. In this connection, 82 Ohio St. 1501-205 [82-1501-205] (1979), provides in pertinent part: "The commission organized under the provisions of this act has the following powers and duties in addition to other powers and duties granted in other sections of the act: "8. . . . to distribute to conservation districts funds, equipment, supplies and services received by the commission for that purpose from any source, subject to such conditions as shall be made applicable thereto in any state or federal statute or local ordinance making available such funds, property or services; to issue regulations establishing guidelines and suitable controls to govern the use by conservation districts of such funds, property and services; and to review all budgets, administrative procedures and operations of such districts and advise the districts concerning their conformance with applicable laws and regulations." Accordingly, it is the official opinion of the Attorney General that your question should be answered as follows: When funds, appropriated to the Oklahoma Conservation Commission under Section 3 of S.B. No. 121 (Laws 1979, c. 270, 3), are provided by the Commission to various conservation districts for use in flood control related projects, such funds or a part thereof may be used by a district for construction of a bridge or any other construction work related to such a project provided that such construction is necessary or convenient within the meaning of 82 Ohio St. 1501-502 [82-1501-502](7) (1975) and, provided further, that such use of funds complies with the guidelines and controls on expenditure of funds set forth in Commission regulations and is otherwise in compliance with state law, including any appropriate design and engineering specifications.  (BRENT S. HAYNIE) (ksg) ** SEE: OPINION NO. 88-012 (1988) **